Memorandum Opinion
Indictment under RSA 637:7 for disposing of stolen property. Trial by jury, in which the defendant was represented by counsel, resulting in a verdict of guilty.
After the verdict, the defendant’s motion to set it aside as “against the weight of the credible evidence and contrary to the law” and for a new trial, was denied. The defendant excepted. Transferred by Perkins, J.
The only question before us on the record is whether the court’s denial of the motion should be sustained. An examination of the entire record, including the transcript, discloses that the evidence was ample to support the court’s action. The jury could find beyond a reasonable doubt that the state proved every element of the crime as articulated by RSA 637:7. The fact that the evidence was circumstantial does not impair the verdict. State v. Keyser, 117 N.H. 45, 369 A.2d 224 (1977); State v. Palumbo, 113 N.H. 329, 306 A.2d 793 (1973).
The order is

Exception overruled.